      Case 1:21-cr-00134-DLC Document 21 Filed 09/09/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               21cr134(DLC)
                                       :
          -v-                          :                    ORDER
                                       :
HASANI JOHN,                           :
                                       :
                    Defendant.         :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This case having been scheduled for trial, it is hereby

     ORDERED that the following procedures shall govern the

conduct of trial and all appearances in court.        The parties

shall ensure that all trial participants comply with the

Southern District of New York’s Ninth Amended Standing Order

entitled In re Coronavirus/COVID-19 Pandemic(M-10-468), entered

August 6, 2021, and other SDNY COVID-19-related orders that

govern entry into and behavior within SDNY courthouses.          These

materials may be found at: https://www.nysd.uscourts.gov/covid-

19-coronavirus.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:
      Case 1:21-cr-00134-DLC Document 21 Filed 09/09/21 Page 2 of 4




     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also must wear a face mask that covers the person’s nose and

mouth at all times in the courthouse unless the Court authorizes

their removal.   Bandannas, gaiters, and masks with valves are

not permitted.

     IT IS FURTHER ORDERED that by November 15 at 5:00 PM the

parties must advise the Court of how many spectators will attend

the trial.   The parties must advise the Court by the same date

how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that parties are responsible for

informing themselves of any modifications to SDNY COVID-19-

related rules and procedures and adhering to all current rules

and procedures for the duration of the trial.

     IT IS FURTHER ORDERED that the parties are responsible for

bringing these procedures to the attention of their witnesses

and any other persons they expect to attend the trial.

     IT IS FURTHER ORDERED that the parties shall attempt to

have documents to be used at trial, including trial exhibits, in


                                   2
      Case 1:21-cr-00134-DLC Document 21 Filed 09/09/21 Page 3 of 4



electronic form.    Due to the pandemic, counsel should make every

effort to avoid the exchange of documents in paper form during

the trial.   Therefore, exhibits should be pre-marked and

assembled sequentially in a digital folder labelled with the

exhibit numbers for ready reference and be ready to be

distributed digitally to the Court, counsel, and witnesses

during the trial.

     IT IS FURTHER ORDERED that, if counsel intends to present

digital evidence via the courtroom’s audiovisual system during

trial, counsel shall call this Court’s Chambers to schedule a

time to come to the courthouse in advance of trial to prepare

for presentation of digital evidence with the assistance of the

courthouse’s IT Department.

     IT IS FURTHER ORDERED that counsel should make certain that

they have custody of all original exhibits.        The Court does not

retain them, and the Clerk is not responsible for them.

     Counsel are advised that this Court’s Revised Standing

Order M10-468 of February 26, 2014 prohibits all personal

electronic devices and general purpose computing devices except

by written permission of the presiding judge.        Counsel are

further advised that such devices may not be connected to the

Court’s computer network under any circumstances.         Accordingly,




                                   3
Case 1:21-cr-00134-DLC Document 21 Filed 09/09/21 Page 4 of 4
